 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 1 of 13 Page ID #:1319



 1
     Mamta Ahluwalia (Bar No. 245992)
     HKM EMPLOYMENT ATTORNEYS LLP
 2   453 S. Spring Street, Suite 1008
     Los Angeles, California 90013
 3   Tel/Fax: 213.259.9950
 4   Email: mahluwalia@hkm.com

 5   Barbara E. Figari (Bar No. 251942)
     THE FIGARI LAW FIRM
 6
     9431 Haven Avenue, Suite 100
 7   Rancho Cucamonga, CA 91730
     Telephone: 626.486.2620
 8   Facsimile: 877.459.3540
 9   Email:       barbara@figarilaw.com

10   Attorneys for Plaintiff
     Alice Vysata
11

12
                                  UNITED STATES DISTRICT COURT
13
                                 CENTRAL DISTRICT OF CALIFORNIA
14

15    ALICE VYSATA,                                CASE NO.: 18-cv-06157-JAK-RAO
16                                                 PLAINTIFF ALICE VYSATA’S
                    Plaintiff,                     NOTICE OF MOTION AND MOTION
17                                                 FOR SANCTIONS
             v.
18                                                 [Filed Concurrently with Plaintiff’s
                                                   Memorandum of Points and Authorities
19    MARC MENOWITZ, An Individual; and            and Declaration of Barbara E. Figari]
      APARTMENT RENTAL ASSISTANCE II,
20    INC. dba APARTMENT CORP.                     Hearing Date: April 1, 2019
21                                                 Time:         8:30 a.m.
                                                   Ctrm:         10B
                           Defendants.
22

23

24

25

26

27

28

                                               1
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 2 of 13 Page ID #:1320



 1            TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3                 PLEASE TAKE NOTICE that at 8:30 a.m. on April 1, 2019, or as soon
 4   thereafter as the matter may be heard before the Honorable John A. Kronstadt, United
 5   District Court for the Central District of California, First Street Courthouse, 350 W. First
 6   Street, Courtroom 10B, Los Angeles, CA 90012, Plaintiff Alice Vysata (“Plaintiff”) will
 7   and hereby does move the Court for an Order of sanctions against Defendants’ counsel,
 8   Kenneth Chase, admitted on a pro hac vice status to practice before this Court.
 9   Specifically, Plaintiff seeks sanctions in the form of attorney’s fees and costs incurred due
10   to Mr. Chase’s refusal to abide by this Court’s Orders, for bringing frivolous motions after
11   the Court has already ruled on specific matters, and for making material misrepresentations
12   to the Court. Mr. Chase should be sanctioned at least $4,975.02 ($2,487.51 in attorney’s fees
13   and costs to Plaintiff’s counsel, and an equal amount to this Court) for this conduct, as a
14   deterrent from it continuing to occur in this litigation. In the alternative, this Court should
15   rescind the order granting Mr. Chase’s pro hac vice application in this case.
16            Sanctions are sought pursuant to 28 U.S.C. § 1927,Federal Rule of Civil Procedure
17   37, and the Court’s inherent powers, and is based on this Notice, the accompanying
18   Memorandum of Points and Authorities, the Declaration of Barbara Figari, the papers,
19   records, and pleadings on file in this case, and on such oral argument as the Court may allow.
20            Pursuant to L.R. 7-3, this motion is made following the conference of counsel which
21   took place on December 5, 2018.
22

23
     DATED:        January 24, 2019                     HKM EMPLOYMENT ATTORNEYS LLP
                                                        THE FIGARI LAW FIRM
24

25
                                                        /s/ Barbara E. Figari
26                                                      Attorneys for Plaintiff
27

28

                                                       2
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 3 of 13 Page ID #:1321



 1
     Mamta Ahluwalia (Bar No. 245992)
     HKM EMPLOYMENT ATTORNEYS LLP
 2   453 S. Spring Street, Suite 1008
     Los Angeles, California 90013
 3   Tel/Fax: 213.259.9950
 4   Email: mahluwalia@hkm.com

 5   Barbara E. Figari (Bar No. 251942)
     THE FIGARI LAW FIRM
 6
     9431 Haven Avenue, Suite 100
 7   Rancho Cucamonga, CA 91730
     Telephone: 626.486.2620
 8   Facsimile: 877.459.3540
 9   Email:       barbara@figarilaw.com

10   Attorneys for Plaintiff
     Alice Vysata
11

12
                                  UNITED STATES DISTRICT COURT
13
                                 CENTRAL DISTRICT OF CALIFORNIA
14

15    ALICE VYSATA,                                CASE NO.: 18-cv-06157-JAK-RAO
16                                                 PLAINTIFF ALICE VYSATA’S
                    Plaintiff,                     MEMORANDUM OF POINTS AND
17                                                 AUTHORITIES IN SUPPORT OF
             v.                                    MOTION FOR SANCTIONS
18
                                                   [Filed Concurrently with Notice of
19    MARC MENOWITZ, An Individual; and            Motion and Declaration of Barbara E.
      APARTMENT RENTAL ASSISTANCE II,              Figari]
20    INC. dba APARTMENT CORP.
21                                                 Hearing Date: April 1, 2019
                                                   Time:         8:30 a.m.
                           Defendants.             Ctrm:         10B
22

23

24

25

26

27

28

                                               3
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 4 of 13 Page ID #:1322



 1                                                 TABLE OF CONTENTS
 2

 3   I.     INTRODUCTION ................................................................................................. 1
 4   II.    STATEMENT OF RELEVANT FACTS ............................................................ 1
            A.       Mr. Chase Has Refused to Abide by Court Orders. ............................... 1
 5
            B.       Mr. Chase Has Made Material Misrepresentations to this Court. ........ 2
 6
            C.       Mr. Chase Refuses to Abide by the Rules of Civility Expressly
 7                   Cited by this Court. .................................................................................... 3
 8   III.   LEGAL ARGUMENT .......................................................................................... 3
 9          A.       Sanctions Are Warranted Under 28 U.S.C. § 1927. ................................ 3
            B.       The Court May Issue Sanctions Pursuant to Its Inherent
10
                     Authority for Mr. Chase’s Conduct. ........................................................ 5
11   IV.    CONCLUSION ...................................................................................................... 5
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     i
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 5 of 13 Page ID #:1323



 1

 2                                                     TABLE OF AUTHORITIES
 3

 4                                                                   STATUTES
 5   28 U.S.C. § 1927 ............................................................................................................... 5

 6
     Fla. R. Civ. P. 1061(g) ....................................................................................................... 4

 7
                                        UNITED STATES SUPREME COURT CASES
 8
     Chambers v. NASCO, Inc.(1991) 501 U.S. 32 .................................................................. 5
 9   Roadway Express, Inc. v. Piper (1980) 447 U.S. 752 ....................................................... 5
10

11                                                                       CASES
12   Farmer v. Banco Popular of North America (10th Cir. 2015) 791 F.3d 1246 ................. 6
     Jolly Group, Ltd. V. Medline Indus., Inc. (7th Cir. 2006) 435 F.3d 717 ........................... 3
13
     Norelus v. Denny’s, Inc. (11th Cir. 2010) 628 F.3d 1270 ................................................. 5
14
     Pacific Harbor Capital, Inc. .v Carnival Air Lines, Inc. (9th Cir. 2000) 210 F.3d
15      1112 .............................................................................................................................. 5
16   Woodson v. Surgitek (5th Cir. 1995) 57 F.3d 1406 ........................................................... 5
17

18

19

20

21

22

23

24

25

26

27

28

                                                                             ii
      PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                       COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 6 of 13 Page ID #:1324



 1         I.       INTRODUCTION
 2               Defendants’ counsel Kenneth Chase has repeatedly ignored the Orders of this Court and
 3   made material misrepresentations in documents filed with the Court, including falsely placing
 4   Plaintiff’s counsel’s signature on documents filed with the Court, despite being explicitly told he
 5   did not have permission to do so. Mr. Chase, in the course of three months, has engaged in a
 6   litany of behavior that violates United States statutes, Federal Rules of Civil Procedure, and the
 7   Local Rules of this Court. Mr. Chase should be sanctioned at least $4,975.02 ($2,487.51 in
 8   attorney’s fees and costs to Plaintiff’s counsel, and an equal amount to this Court) for this
 9   conduct, as a deterrent from it continuing to occur in this litigation. In the alternative, Plaintiff
10   requests this Court rescind its order granting Mr. Chase’s pro hac vice application in this case.
11         II.      STATEMENT OF RELEVANT FACTS
12               Mr. Chase has ignored Orders of this Court and made material misrepresentations in
13   documents filed with the Court. Each of these acts, by itself, would warrant sanctions, and taken
14   together, makes clear that sanctions are perhaps the only consequence that will deter Mr. Chase
15   from continuing to engage in this conduct. Each of these acts will be addressed in turn.
16               A. Mr. Chase Has Refused to Abide by Court Orders.
17               First, Mr. Chase refused to abide by this Court’s pretrial order. Specifically, on
18   September 25, 2018 this Court entered a pretrial order requiring all parties to exchange initial
19   disclosures no later than September 6, 2018. Plaintiff timely sent her initial disclosures to
20   Defendants. Mr. Chase, however, neglected to do so. Plaintiff’s counsel wrote to Mr. Chase on
21   two separate occasions, requesting that he provide Defendants’ initial disclosures. These letters
22   were sent on September 24 and October 22. Finally, only after counsel stated that a motion for
23   sanctions would be forthcoming, Mr. Chase emailed Defendants’ initial disclosures on October
24   24 – seven weeks after they were due. 1 Regrettably, this was only the beginning of Mr. Chase’s
25   refusal to abide by the Rules and Orders of this Court.
26
     1
27     In the email containing the initial disclosures, Mr. Chase claimed they were served 4 months previously, on June 25, 2018.
     This is a false statement. Initial disclosures in the Florida litigation were exchanged on that date. Moreover, Defendants’
28   initial disclosures in the California case were different than anything served in the Florida case. Finally, the parties filed a


                                                                    1
         PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                          COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 7 of 13 Page ID #:1325



 1            B. Mr. Chase Has Made Material Misrepresentations to this Court.
 2            This Court asked the parties to provide a joint report on the status of the November 19
 3   hearing in the Florida state court action. Plaintiff and Defendants had difficulty agreeing to a

 4   joint report. Defendants refused to sign the draft joint report proposed by Ms. Vysata, in part,

 5   because Ms. Vysata’s version stated that although the Florida court did not rule on the merits of

 6
     her motion to dismiss for forum non conveneins, the Florida court did rule that her motion was
     not time barred. In the Florida state court, ARA and Menowitz had argued that Ms. Vysata’a
 7
     motion to dismiss for forum non conveniens was time barred because she filed it 60 days after
 8
     service of process of the complaint in violation of Florida Rule of Civil Procedure 1061(g).
 9
              Plaintiff ultimately submitted her own report and clearly indicated that it was not a joint
10
     report. [Dkt. No. 46]. Defendants then filed with the Court a version of the joint report that
11
     Plaintiff’s counsel previously said was not acceptable, called it a “joint report,” and then affixed
12
     the caption and signature of Barbara Figari (plaintiff’s counsel) without her permission or
13
     consent. [Dkt. No. 47]. This was highly improper. 2
14
              Further, Defendants then attached an email exchange between counsel where Mr. Chase
15   tells plaintiff’s counsel and (by attaching the email discussion) this Court that the Florida state
16   court never held that 60-day rule of Fla. R. Civ. P. 1061(g) was inapplicable. [Exhibit 1 to Dkt.
17   No. 47]. In that email exchange, defense counsel stated:
18

19            I have no idea why you are falsely representing to the Court that Judge Nutt held
              “anything.” Have you even reviewed the case law on the 60 day rule for the MTD
20            forum non conveniens? Of course not. Judge Nutt did not “hold” anything. He
              didn’t rule [on the issue of whether the 60-day rule barred Vysata’s motion for forum
21            non conveniens].
22

23
              [Exhibit 1 to Dkt. No. 47]
              But the Florida state court did in fact rule that Vysata’s motion to dismiss was not time
24
     barred by the 60-day rule in the Florida rules of civil procedure:
25

26   Joint Report on October 12, 2018 wherein Defendants agreed they had not yet served Initial Disclosures – any idea that they
     had “already” been served was an attempt at revisionist history after Plaintiff stated she would be moving for sanctions.
     2
27     Only after Plaintiff’s counsel filed an Objection to Docket No. 47, and had a 35 minute telephonic meet and confer call with
     Defendant’s counsel about this motion for sanctions, did Defendant’s counsel file a “Clarification” regarding to Docket No.
28   47.


                                                                   2
      PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                       COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 8 of 13 Page ID #:1326



 1
                THE COURT: The one ruling I’m going to make today is I don’t think the 60-day rule
 2              is a bar.
 3              [Declaration of Counsel Barbara E. Figari, Exhibit 1, at 56:9-14].
 4           By refusing to agree to the statement about the what the Court said, and by attaching an
 5   email exchange stating that the Florida court never ruled on whether the 60-day rule was a bar,
 6   Mr. Chase made a material misrepresentation to this Court, then signed counsel’s name to this
 7   misrepresentation without permission. This conduct is a flagrant violation of Federal statutes,
 8   the Federal Rules of Civil Procedure, and the Local Rules of this Court.

 9           C. Mr. Chase Refuses to Abide by the Rules of Civility Expressly Cited by this

10              Court.

11           In addition, Mr. Chase has failed to abide by the rules of civility as instructed by this

12   Court. Specifically, this Court stated that all counsel should be familiar with the Civility

13   Guidelines published by the State Bar. In Section 4 of the Guidelines, regarding

14   communications with counsel, the guidelines provide that “An attorney should not disparage the

15   intelligence, integrity, ethics, morals or behavior of the court or other counsel…an attorney

16   should avoid hostile, demeaning or humiliating words.” Mr. Chase’s emails to counsel are

17   nothing but disparaging and derogatory, outright stating that counsel’s “credibility is gone” and

18   that “of course” counsel hasn’t reviewed documents or read rulings. This is, regrettably, typical

19   of Mr. Chase’s behavior throughout this litigation. This harassing and abusive behavior must

20   stop.

21      III.    LEGAL ARGUMENT

22           A. Sanctions Are Warranted Under 28 U.S.C. § 1927.

23           Sanctions are appropriate where, as here, an attorney “pursued a path that a reasonably

24   careful attorney would have known, after appropriate inquiry, to be unsound.” (Jolly Group,

25   Ltd. V. Medline Indus., Inc. (7th Cir. 2006) 435 F.3d 717, 720). In this case, a reasonably

26   careful attorney would not have engaged in any of the conduct Mr. Chase has perpetrated.

27

28

                                                       3
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 9 of 13 Page ID #:1327



 1            Mr. Chase filed a so-called “Joint” status report that made material misrepresentations to
 2   the Court. First, Mr. Chase included the signature of Plaintiff’s counsel, which he was
 3   unauthorized to do. Mr. Chase filed this report with Plaintiff’s counsel’s information on the
 4   caption, and with the signature of Barbara Figari, one of Plaintiff’s attorneys. Mr. Chase had
 5   specifically been told in an email prior to the filing that Plaintiff did not agree to this version of
 6   the report. [Dkt. No. 47, Exhibit 1, p. 4 (email from Plaintiff’s counsel Mamta Ahluwalia at
 7   4:17 p.m. stating Plaintiff’s counsel did not agree to the re-writing of the joint statement because
 8   of the misrepresentation about the proceedings before Judge Nutt in Florida)]. Mr. Chase
 9   refused to agree to a version of the joint report where Plaintiff requested he move this
10   misrepresentation to Defendant’s section. [Dkt. No. 47, Exhibit 1, p. 1 (email from Kenneth
11   Chase at 11:18 p.m.)]. Instead of merely either (a) agreeing to move this representation to
12   Defendants’ section or (b) filing a report on behalf of his own client, Mr. Chase presented this as
13   a joint report, and stated in this report that “Judge Nutt did not issue a ruling on any of the
14   motions.” [Dkt. No. 47]. This is false. Judge Nutt specifically ruled that Plaintiff’s motion for
15   forum non conveiens was timely, and not barred by the 60 day rule. (Exh. 1 to Figari Decl. at
16   56:9-14). Mr. Chase continued this blatant misrepresentation to this Court, by inclusion of his
17   email correspondence, arguing that the Florida court did not rule as to the timeliness of
18   Plaintiff’s motion for forum non conveniens in the Florida state case. On the contrary, the only
19   matter the Florida court ruled on thus far – as made clear in the transcript of proceedings
20   ordered by Mr. Chase – was that Ms. Vysata’s motion for forum non conveniens wasa timely.
21   (Id.). Mr. Chase’s statement in the report, inclusion of Plaintiff’s counsel’s signature, and
22   inclusion of the emails where he argues otherwise constitutes a material misrepresentation to the
23   Court.
24            While the Court must provide Mr. Chase an “opportunity to be heard,” does not require
25   an oral or evidentiary hearing. The opportunity to brief the issue fully satisfies due process
26   requirements. (Pacific Harbor Capital, Inc. .v Carnival Air Lines, Inc. (9th Cir. 2000) 210 F.3d
27   1112, 1118). The Court may include in a § 1927 sanctions award the fees, costs and expenses
28

                                                        4
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 10 of 13 Page ID #:1328



 1   incurred by the opposing party to obtain the award. “After all, those costs are, in the statute’s
 2   terms, ‘incurred because of such conduct.” (Norelus v. Denny’s, Inc. (11th Cir. 2010) 628 F.3d
 3   1270, 1298).
 4            B. The Court May Issue Sanctions Pursuant to Its Inherent Authority for Mr.
 5               Chase’s Conduct.
 6            Federal courts have inherent power to impose sanctions against both attorneys and parties
 7   for “bad faith” conduct in litigation or for “willful disobedience” of a court order. (Chambers v.
 8   NASCO, Inc.(1991) 501 U.S. 32, 43; Roadway Express, Inc. v. Piper (1980) 447 U.S. 752, 767-

 9   766.

10            “Bad faith” conduct may be sanctioned under the court's inherent powers even if it is also

11
     sanctionable under other rules. Although Chambers seems to use the terms “bad faith,
     vexatiously, wantonly or for oppressive reasons” disjunctively, each is apparently subsumed
12
     under the rubric “bad faith conduct.” (Chambers v. NASCO, Inc., supra, 501 U.S. at 42-44).
13
     The Court’s inherent powers “are governed not by rule or statute but by the control necessarily
14
     vested in courts to manage their own affairs, so as to achieve the orderly and expeditious
15
     disposition of cases. (Id. at 43).
16
              “These other mechanisms, taken alone or together, are not substitutes for the inherent
17
     power, for that power is both broader and narrower than other means of imposing sanctions.”
18
     (Id. at 48-48). The Court need not break out conduct by rule or statute violation – indeed it may
19
     properly impose sanctions for the entire course of conduct under its inherent powers. (Id.; see
20   also Woodson v. Surgitek (5th Cir. 1995) 57 F.3d 1406, 1418; Farmer v. Banco Popular of
21   North America (10th Cir. 2015) 791 F.3d 1246, 1257 (holding where sanction for bad faith
22   conduct rests “in substantial portion” on inherent authority, court need not attribute part to any
23   particular statute or rule).
24            Mr. Chase’s conduct in this case is intentional, repeated, and designed to misrepresent
25   facts to this Court. His conduct constitutes the epitome of bad faith, and should be sanctioned
26   accordingly.

27      IV.      CONCLUSION

28

                                                       5
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 11 of 13 Page ID #:1329



 1          For the foregoing reasons, Defendant’s counsel Kenneth Chase should be sanctioned in
 2   the amount of at least $2,487.51 in attorney’s fees and costs to Plaintiff’s counsel, and $2,487.51
 3   in sanctions awarded to the Court, for his conduct in this case. In the alternative, Plaintiff
 4   requests that this Court rescind its Order granting Mr. Chase’s pro hac vice application to
 5   practice before this Court.
 6
     DATED:        January 24, 2019                    HKM EMPLOYMENT ATTORNEYS LLP
 7                                                     THE FIGARI LAW FIRM
 8

 9                                                     /s/ Barbara E. Figari
                                                       Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      6
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 12 of 13 Page ID #:1330



 1                                          PROOF OF SERVICE

 2                At the time of service, I was over 18 years of age and not a party to the action. My
 3   business address is 9431 Haven Avenue, Suite 100, Rancho Cucamonga, Ca 91730.
 4                On January 24, 2019, I served the following document on the following persons
 5   at the following addresses (including fax numbers and email addresses, if applicable):
 6       PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR
      SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 7     MOTION; DECLARATON OF COUNSEL BARBARA E. FIGARI AND EXHIBIT 1
 8                                THERETO

 9    Aryeh Kaufman (SBN 289745)                         Attorneys for Defendants
      LAW OFFICE OF ARYEH KAUFMAN
10
      5482 Wilshire Blvd. # 1907
11    Los Angeles, CA 90036
      Phone: (323) 943-2566
12    Email: aryeh@akaufmanlegal.com
13
      Kenneth Chase (admitted pro hac vice)
14    Chase Law, LLC
      1509 16th Street NW, Suite 500
15
      Washington, DC 20036
16    Telephone: (202) 365-5130 Email:
      kchase@chaselaw.com
17

18
               (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed
19
     to the persons at the addresses listed above and I deposited the sealed envelope or package with
20   the U.S. Postal Service, with the postage fully prepaid.
21
              (BY ELECTRONIC TRANSMISSION) I served the documents as attachments to the
22   email addresses of counsel listed above via ECF.
23
              (BY OVERNIGHT DELIVERY) I enclosed the documents in a sealed envelope or
24   package addressed to the persons as the addresses listed above and deposited it, with delivery
     expenses fully prepaid, for overnight delivery via Federal Express.
25

26

27

28

                                                     1
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
 Case 2:18-cv-06157-JAK-RAO Document 58 Filed 01/24/19 Page 13 of 13 Page ID #:1331



 1
            I declare under penalty of perjury under the laws of the United States of America and the
     State of California that the foregoing is true and correct.
 2
           Executed on January 24, 2019, at Rancho Cucamonga, California.
 3
                                              /s/ Barbara E. Figari
 4
                                              Barbara E. Figari
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
     PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                      COUNSEL KENNETH CHASE
